[Cite as In re I.C., 2022-Ohio-3101.]




                                        IN THE COURT OF APPEALS

                            TWELFTH APPELLATE DISTRICT OF OHIO

                                           CLINTON COUNTY




 IN RE:                                            :

         I.C., et al.                              :     CASE NOS. CA2022-04-010
                                                                   CA2022-04-011
                                                   :               CA2022-04-012

                                                   :              OPINION
                                                                   9/6/2022
                                                   :

                                                   :




               APPEAL FROM CLINTON COUNTY COURT OF COMMON PLEAS
                                  JUVENILE DIVISION
                      Case Nos. 20193015, 20193016, and 20193017


Holly M. Simpson, for appellant.

Andrew T. McCoy, Clinton County Prosecuting Attorney, and Danielle E. Sollars, Assistant
Prosecuting Attorney, for appellee.



        HENDRICKSON, J.

        {¶1}     Appellant, the biological mother of I.C., S.G., and J.G. ("Mother"), appeals

from a decision of the Clinton County Court of Common Pleas, Juvenile Division, granting

permanent custody of her children to appellee, Clinton County Children Services ("the

Agency"). For the reasons discussed below, we affirm the juvenile court's decision.
                                                                                  Clinton CA2022-04-010
                                                                                          CA2022-04-011
                                                                                          CA2022-04-012

        {¶2}    S.G., born February 12, 2016, and I.C., born April 19, 2018, resided with

Mother until being removed from her care on April 18, 2019.1 Around this time, the Agency

was notified by Dayton Children's Hospital that Mother had taken the children to the hospital

after I.C. had fallen ill. Mother had admitted to hospital staff that she had relapsed on

methamphetamine and the hospital staff was concerned about Mother's mental state.

Furthermore, after I.C. was admitted for treatment, Mother became unreachable.

        {¶3}    As a result, on April 18, 2019, the Agency filed a complaint alleging that S.G.

and I.C. were abused, neglected, and dependent children. The juvenile court held an

emergency hearing and ordered that temporary custody of the children be granted to the

children's paternal grandmother but that the Agency have protective supervision. The

Agency was given discretion over Mother's visitation with the children. A guardian ad litem

was appointed for the children.

        {¶4}    On May 30, 2019, Mother stipulated to a finding of dependency and the

allegations of abuse and neglect were dismissed. The juvenile court continued the order of

temporary custody to paternal grandmother under the Agency's protective supervision. On

July 16, 2019, the court adopted a case plan for Mother's reunification with the children.

The case plan required Mother to complete a mental health assessment and any

recommended treatment, complete an alcohol and drug assessment and any

recommended treatment, submit to random drug screens, complete parenting classes, and

obtain and maintain employment and suitable housing.

        {¶5}    Over time, Mother and paternal grandmother's relationship deteriorated and




1. S.G. and I.C. share a biological father. S.G. and I.C.'s father did not participate in any case plan services
and did not appear at the permanent custody hearing. He was found to have abandoned the children and is
not a party to the present appeal.

                                                     -2-
                                                                                    Clinton CA2022-04-010
                                                                                            CA2022-04-011
                                                                                            CA2022-04-012

began to interfere with Mother's visitations with the children. On August 20, 2019, the

juvenile court ordered S.G. and I.C. returned to Mother's custody under the protective

supervision of the Agency. Paternal grandmother was ordered not to have any contact with

Mother or the children. The juvenile court granted six-month extensions of the Agency's

protective supervision over the children on May 13, 2020 and December 10, 2020.

        {¶6}     On April 19, 2020, Mother had a third child, J.G. J.G. resided with Mother and

his half-siblings until February 9, 2021.2               On that date, an emergency hearing was

conducted after the Agency learned that Mother had been evicted from her apartment, did

not have stable housing, and started to use methamphetamine again. The juvenile court

removed all three children from Mother's care and placed them in the temporary custody of

the Agency.

        {¶7}     Referencing Mother's eviction and her recent use of methamphetamine, the

Agency filed a complaint on February 12, 2021 alleging that J.G. was a dependent child.

On March 31, 2021, J.G. was adjudicated dependent and the court continued the Agency's

temporary custody of the child. The juvenile court appointed S.G.'s and I.C.'s guardian ad

litem to serve as J.G.'s guardian ad litem.

        {¶8}     On April 26, 2021, following a dispositional hearing, the juvenile court

approved J.G. being added to Mother's existing case plan for reunification. The court found

that it was in J.G.'s best interest for the Agency to continue temporary custody of the child.

The court ordered that Mother's visitation with J.G., like with S.G. and I.C., would be left to

the discretion of the Agency.



2. J.G. has a different father than his siblings. J.G.'s father did not play an active role in J.G.'s life. J.G.'s
father declined to be added to the case plan for reunification, indicated to the Agency that he was unable to
care for his child, and did not appear at the permanent custody hearing. J.G.'s father was found to have
abandoned J.G. and he is not a party to the present appeal.

                                                      -3-
                                                                     Clinton CA2022-04-010
                                                                             CA2022-04-011
                                                                             CA2022-04-012

       {¶9}   The Agency worked with Mother to set up visitations with the children.

However, Mother consistently missed visitations, oftentimes failing to appear even though

she had confirmed she would be there. On August 10, 2021, the court suspended Mother's

visitations, stating "[M]other is not complying with the case plan and has not visited the

children since March of 2021. On request of the guardian ad litem, and for good cause

shown, the Court ORDERS the [M]other is to have no visits pending further order."

       {¶10} Thereafter, on August 30, 2021, the Agency moved to modify its temporary

custody of the children to permanent custody. The Agency alleged that Mother and the

children's fathers had abandoned the children and that permanent custody was in the

children's best interest given Mother's lack of progress on the case plan. The Agency noted

that Mother did not have stable housing or employment, was not engaged in treatment

consistently, and had not visited or spoken with the children since March 17, 2021.

       {¶11} After the Agency moved for permanent custody, Mother filed motions to

reestablish her visitation with the children. A motion for visitation was filed in J.G.'s case

on September 15, 2021 and in S.G.'s and I.C.'s cases on September 30, 2021.

       {¶12} A hearing on Mother's motions to reestablish visitation and on the Agency's

motion for permanent custody was scheduled for December 21, 2021. A week before the

scheduled hearing, on December 14, 2021, the children's guardian ad litem filed a report

stating that a grant of permanent custody to the Agency was in the children's best interest.

In recommending that permanent custody be granted, the guardian ad litem noted the lack

of bond between the children and their birth parents, Mother's failure to visit the children

since March 17, 2017, Mother's lack of progress on her case plan, and Mother's continued

drug use.

       {¶13} The day of the permanent custody hearing, Mother's counsel moved for a

                                            -4-
                                                                   Clinton CA2022-04-010
                                                                           CA2022-04-011
                                                                           CA2022-04-012

continuance due to health concerns involving Mother. The court granted a continuance and

the permanent custody hearing was rescheduled for January 18, 2022. On this date, the

court heard testimony from Gina May, the supervisor who oversaw the children's case with

the Agency, and from Mother. Though the guardian ad litem was present at the hearing,

the parties expressly declined the court's invitation to cross-examine her about her

December 14, 2021 report recommending that permanent custody be granted to the

Agency.

      {¶14} May testified that though there have been four different caseworkers assigned

to Mother's case since its inception in April 2019, she has always been the supervisor over

the case. As a result, May is familiar with Mother's history with the Agency, Mother's goals

for reunification with the children, and Mother's limited progress in achieving case plan

objectives. Regarding Mother's history with the Agency, May testified the Agency first

became involved on April 18, 2019, after Mother took I.C. and S.G. to Children's Hospital

for treatment and Mother exhibited signs of drug use and a distressed mental state. The

children were removed from Mother's custody and placed in the temporary custody of their

paternal grandmother, with the Agency being granted protective supervision over the

children. Though I.C. and S.G. were returned to Mother's custody on August 20, 2019, the

Agency retained protective supervision. The Agency's protective supervision continued

until February 9, 2021, at which time I.C. and S.G., almost three and five years old

respectively, were placed in the Agency's temporary custody. Mother's third child, J.G.,

who was nine months old at the time, was placed in the Agency's temporary custody on this

date as well. Mother had been evicted from her apartment, started using methamphetamine

again, and was unable to care for the children. On August 30, 2021, the Agency moved for

permanent custody of the children after Mother failed to have contact with the children,

                                           -5-
                                                                   Clinton CA2022-04-010
                                                                           CA2022-04-011
                                                                           CA2022-04-012

make progress on her case plan, or remedy the conditions that led to their removal.

      {¶15} Regarding the case plan requirements, May noted Mother was to complete a

mental health assessment and any recommended treatment, complete an alcohol and drug

assessment and any recommended treatment, submit to random drug screens, complete

parenting classes, and obtain stable income and housing. May testified Mother obtained a

mental health assessment at Beckett Springs and was diagnosed with Bipolar I and opiate

addiction issues. Mother had received some mental health services at BrightView, but her

attendance was irregular. As of November 2021, Mother's attendance was only around 60

percent, which BrightView found insufficient for effective treatment. BrightView attempted

to provide the Agency with an updated report on Mother's attendance on January 5, 2022,

but the electronic report could not be opened by the Agency. Despite the Agency's efforts

to follow up with BrightView about the January 2022 report, the Agency was unable to obtain

any updated information.

      {¶16} Mother completed an alcohol and drug assessment and was ordered to

complete a drug and alcohol treatment program as well as demonstrate sobriety by testing

negative on drug screens. As of the date of the permanent custody hearing, Mother had

not completed a drug or alcohol program, though she was receiving some treatment

services at BrightView. On multiple occasions throughout the history of Mother's case with

the Agency, Mother admitted to using methamphetamine. She also tested positive on a

number of drug screens administered by the Agency and by BrightView. For instance, in

February 2021, Mother tested positive for methamphetamine and amphetamine. Since

March 2021, Mother has tested positive for Gabapentin, a drug prescribed to people who

are in pain. Though Mother did not have a prescription for Gabapentin, Mother continued

to test positive for the drug as late as August 25, 2021 and November 5, 2021.

                                           -6-
                                                                     Clinton CA2022-04-010
                                                                             CA2022-04-011
                                                                             CA2022-04-012

       {¶17} May explained that though Mother had completed a parenting class in 2019,

Mother had failed to demonstrate the skills taught in the class. May testified Mother had

not shown the ability to meet the needs of her children or an ability to complete simple daily

tasks like getting the children up and preparing them for school. May explained that I.C.

has autism and is a high-needs child. I.C. receives multiple services, including occupational

therapy, speech therapy, and feeding therapy.         J.G. had begun exhibiting signs of

developmental delay and had been recommended for testing. The Agency had concerns

about Mother's ability to transport the children to and from the various medical appointments

and her ability to follow through with the treatments and recommendations derived from

those appointments. May noted that Mother had not participated in any of the children's

medical testing or services since the Agency gained temporary custody of the children in

February 2021.

       {¶18} May also noted that Mother was unreliable and inconsistent in visiting with the

children. Over an eight-month period, 17 visitations were scheduled and offered to Mother.

Mother only attended one of those visitations – a March 17, 2021 visitation which was held

via Zoom. This was the date of Mother's last visitation or contact with the children. On at

least eight other occasions, Mother confirmed that she would attend the visitation but then

failed to show up. May explained that Mother's failure to appear had a negative effect on

the children's well-being and caused them distress. S.G., for instance, regressed and

started wetting her pants. Eventually, in August 2021, the court suspended visitations.

       {¶19} May testified that the Agency had not received any information or records from

Mother indicating that she was gainfully employed or had a steady income. May also

testified Mother has not had stable housing since at least December 2020, when she was

evicted from her former apartment. Mother sometimes stayed at a hotel or with I.C. and

                                            -7-
                                                                      Clinton CA2022-04-010
                                                                              CA2022-04-011
                                                                              CA2022-04-012

S.G.'s paternal grandmother's ex-girlfriend.      The Agency had not been able to verify

Mother's whereabouts for more than six months by the time of the permanent custody

hearing. Shortly before the hearing commenced, Mother advised May she was once again

staying with paternal grandmother's ex-girlfriend. May expressed concern over Mother's

living arrangements, noting that paternal grandmother's ex-girlfriend had previously tested

positive for methamphetamine and had appeared in a number of police reports regarding

domestic violence incidents involving herself and paternal grandmother.

       {¶20} May testified that the children were in need of legally secure placement and

that could not occur without a grant of permanent custody. She noted that the children had

made great progress since being removed from Mother's care and placed in their foster

home. Their foster care placement gave them stability, something Mother was never able

to do. May further testified that the Agency did not believe the circumstances of the case

warranted granting Mother additional time to pursue reunification. May noted Mother had

over two years to complete many of the case plan requirements and had made limited

progress on achieving those goals. May testified Mother continued to "do things that are

not in the best interest of her children."

       {¶21} Mother testified that she has made some progress on her case plan. Although

she has not completed a drug and alcohol program, she testified she is receiving treatment

for her addictions and her mental health. Mother testified she was attending NA and AA

meetings three times per week via Zoom and attending an in-person therapy session with

her counselor once a week at BrightView.           Mother admitted that with respect to her

treatment, she "believe[s] [she] could do a lot better," but that it was "kind of hard for [her]

to get things done on [her] own."

       {¶22} Mother testified that she is currently taking Zoloft and Suboxone, as those

                                             -8-
                                                                   Clinton CA2022-04-010
                                                                           CA2022-04-011
                                                                           CA2022-04-012

drugs had been prescribed to her. When questioned about her use of Gabapentin, Mother

admitted that she had been prescribed Gabapentin "years ago." She explained that she

had recently taken the drug as it "kind of helps" her by calming her down.

       {¶23} Mother testified about her current living arrangement, stating that she is

staying with I.C. and S.G.'s paternal grandmother's ex-girlfriend. However, she claimed

that she has looked into getting housing assistance and is waiting to hear back from

Metropolitan Housing Authority. Mother also testified she had not had a job since February

2021, but had recently found employment. She indicated she would be starting work at

Family Dollar the day after the permanent custody hearing was held.

       {¶24} Mother acknowledged that she had not been in regular contact with the

Agency throughout the pendency of her case but claimed it was because she did not know

who had been assigned as her caseworker. She also acknowledged that she had only

visited her children once in the last year, and that occurred in March 2021 via Zoom.

Nonetheless, Mother testified she was asking for "one last chance to make it right and prove

to [her] kids that they do have a mom that actually gives a damn about – and who loves

them * * * and care[s] for them."

       {¶25} After hearing the foregoing testimony, the juvenile court took the matter under

advisement and permitted the parties to file written closing arguments. On March 15, 2022,

the court issued its decision denying Mother's motions to reinstate visitation with the

children and granting the Agency's motion for permanent custody of I.C., S.G., and J.G.

The court found that the children had been abandoned by Mother and their respective

fathers and that it was in their best interest for permanent custody to be awarded to the

Agency. The court further found that the children's parents had "failed to remedy the

problems that caused the children to be placed in the custody of [the Agency] despite

                                            -9-
                                                                     Clinton CA2022-04-010
                                                                             CA2022-04-011
                                                                             CA2022-04-012

reasonable case planning and diligent efforts by the [A]gency to assist them."

       {¶26} Mother appealed the juvenile court's decision, raising two assignments of

error for review.

       {¶27} Assignment of Error No. 1:

       {¶28} THE TRIAL COURT ERRED IN GRANTING PERMANENT CUSTODY

WHEN IT THE STATE [SIC] DID NOT MEET ITS BURDEN TO SHOW THAT AN AWARD

OF PERMANENT CUSTODY WAS APPROPRIATE.

       {¶29} In her first assignment of error, Mother argues that the juvenile court's

decision awarding the Agency permanent custody of I.C., S.G., and J.G. is not supported

by sufficient evidence and is against the manifest weight of the evidence.

       {¶30} Before a parent's constitutionally protected liberty interest in the care and

custody of his or her children may be terminated, the state must prove by clear and

convincing evidence that the statutory standards for permanent custody have been met. In

re K.W., 12th Dist. Butler No. CA2015-06-124, 2015-Ohio-4315, ¶ 11, citing Santosky v.

Kramer, 455 U.S. 745, 769, 102 S.Ct. 1388 (1982). An appellate court's review of a juvenile

court's decision granting permanent custody is generally limited to considering whether

sufficient credible evidence exists to support the juvenile court's determination. In re M.B.,

12th Dist. Butler Nos. CA2014-06-130 and CA2014-06-131, 2014-Ohio-5009, ¶ 6. "This

court will therefore reverse a juvenile court's decision to grant permanent custody only if

there is a sufficient conflict in the evidence presented." In re L.S., 12th Dist. Brown Nos.

CA2019-03-001 and CA2019-03-002, 2019-Ohio-3143, ¶ 17, citing In re K.A., 12th Dist.

Butler No. CA2016-07-140, 2016-Ohio-7911, ¶ 10. "However, even if the juvenile court's

decision is supported by sufficient evidence, 'an appellate court may nevertheless conclude

that the judgment is against the manifest weight of the evidence.'" In re C.S., 12th Dist.

                                            - 10 -
                                                                         Clinton CA2022-04-010
                                                                                 CA2022-04-011
                                                                                 CA2022-04-012

Clinton No. CA2020-04-006, 2020-Ohio-4414, ¶ 15, quoting In re T.P., 12th Dist. Butler No.

CA2015-08-164, 2016-Ohio-72, ¶ 19.

       {¶31} In determining whether a juvenile court's decision to grant a motion for

permanent custody is against the manifest weight of the evidence, an appellate court

"'weighs the evidence and all reasonable inferences, considers the credibility of witnesses

and determines whether in resolving conflicts in the evidence, the finder of fact clearly lost

its way and created such a manifest miscarriage of justice that the judgment must be

reversed and a new trial ordered.'" In re S.M., 12th Dist. Warren Nos. CA2018-08-088 thru

CA2018-08-091 and CA2018-08-095 thru CA2018-08-097, 2019-Ohio-198, ¶ 16, quoting

Eastley v. Volkman, 132 Ohio St.3d 328, 2012-Ohio-2179, ¶ 20. "In weighing the evidence,

there is a presumption in favor of the findings made by the finder of fact and evidence

susceptible to more than one construction will be construed to sustain the verdict and

judgment." In re M.A., 12th Dist. Butler No. CA2019-08-129, 2019-Ohio-5367, ¶ 15, citing

In re C.Y., 12th Dist. Butler Nos. CA2014-11-231 and CA2014-11-236 thru CA2014-11-238,

2015-Ohio-1343, ¶ 25.

       {¶32} Pursuant to R.C. 2151.414(B)(1), a juvenile court may terminate parental

rights and award permanent custody of a child to a children services agency if the court

makes findings pursuant to a two-part test. In re G.F., 12th Dist. Butler No. CA2013-12-

248, 2014-Ohio-2580, ¶ 9; In re A.M., 166 Ohio St.3d 127, 2020-Ohio-5102, ¶ 18. First, the

juvenile court must find that the grant of permanent custody to the agency is in the best

interest of the child, utilizing, in part, the factors set forth in R.C. 2151.414(D). In re D.K.W.,

12th Dist. Clinton No. CA2014-02-001, 2014-Ohio-2896, ¶ 21. Second, pursuant to R.C.

2151.414(B)(1)(a) to (e), the juvenile court must find that any of the following apply: (1) the

child is abandoned; (2) the child is orphaned; (3) the child has been in the temporary

                                              - 11 -
                                                                       Clinton CA2022-04-010
                                                                               CA2022-04-011
                                                                               CA2022-04-012

custody of the agency for at least 12 months of a consecutive 22-month period; (4) where

the preceding three factors do not apply, the child cannot be placed with either parent within

a reasonable time or should not be placed with either parent; or (5) the child or another child

in the custody of the parent from whose custody the child has been removed, has been

adjudicated an abused, neglected, or dependent child on three separate occasions. In re

C.B., 12th Dist. Clermont No. CA2015-04-033, 2015-Ohio-3709, ¶ 10. Only one of these

findings must be met to satisfy the second prong of the two-part permanent custody test.

In re A.W., 12th Dist. Fayette No. CA2014-03-005, 2014-Ohio- 3188, ¶ 12.

       {¶33} Mother disputes the juvenile court's finding, under R.C. 2151.414(B)(1)(b),

that she abandoned the children. Mother argues she did not abandon the children as she

"cared for the children for a significant portion of the time th[e] case had been ongoing" and

she sought to resume visitation with the children after the court suspended her visitations.

       {¶34} A child is "presumed abandoned when the parents of the child have failed to

visit or maintain contact with the child for more than ninety days, regardless of whether the

parents resume contact with the child after that period of ninety days." R.C. 2151.011(C).

Here, the Agency's supervisor testified and the juvenile court found that Mother's last

visitation or contact with the children was on March 17, 2021. After that date, Mother

consistently failed to appear for her visitations and they were subsequently suspended by

the juvenile court on August 10, 2021. By the time the Agency moved for permanent

custody, Mother had not seen or had contact with the children for more than five months.

The fact that she filed motions seeking to reestablish visitations in September 2021 is of

little consequence, as the motion was filed well after 90 days had passed since the date of

her last visit or contact with the children. The record, therefore, supports the juvenile court's

conclusion that Mother abandoned I.C., S.G., and J.G.

                                             - 12 -
                                                                      Clinton CA2022-04-010
                                                                              CA2022-04-011
                                                                              CA2022-04-012

       {¶35} Mother argues that even if she had abandoned the children, the juvenile court

"was not required to grant permanent custody based on abandonment." Mother asserts

that the progress she had made towards her case plan as well as the best interest

considerations set forth in R.C. 2151.414(D) weigh against permanent custody being

granted to the Agency.

       {¶36} When considering the best interest of a child in a permanent custody case,

the juvenile court is required under R.C. 2151.414(D)(1) to consider all relevant factors. In

re D.E., 12th Dist. Warren Nos. CA2018-03-035 and CA2018-04-038, 2018-Ohio-3341, ¶

32. These factors include, but are not limited to: (1) the interaction and interrelationship of

the child with the child's parents, siblings, relatives, foster caregivers and out-of-home

providers, and any other person who may significantly affect the child; (2) the wishes of the

child, as expressed directly by the child or through the child's guardian ad litem; (3) the

custodial history of the child; (4) the child's need for a legally secure permanent placement

and whether that type of placement can be achieved without a grant of permanent custody

to the agency; and (5) whether any of the factors listed in R.C. 2151.414(E)(7) thru (11)

apply in relation to the parents and child. In re J.C., 12th Dist. Brown No. CA2017-11-015,

2018-Ohio-1687, ¶ 22, citing R.C. 2151.414(D)(1)(a) thru (e).            The factors in R.C.

2151.414(E)(7) through (11) involve a parent's having been convicted of or pled guilty to

specific criminal offenses against the child, the child's sibling, or another child who lived in

the parent's household; a parent's withholding of medical treatment or food from the child;

a parent's repeatedly placing the child at substantial risk of harm because of alcohol or drug

abuse; a parent's abandoning the child; and a parent's having had parental rights as to the

child's sibling involuntarily terminated. In re A.M., 2020-Ohio-5102 at ¶ 19.

       {¶37} The record reflects that the court considered the best interest factors set forth

                                             - 13 -
                                                                     Clinton CA2022-04-010
                                                                             CA2022-04-011
                                                                             CA2022-04-012

in R.C. 2141.414(D). In considering these factors, the court noted, in pertinent part, that

the children did not have a relationship with their biological fathers and had not seen or had

contact with Mother in almost a year – since March 17, 2021. The court discussed Mother's

"lack of motivation or commitment" to the children, which the court found was "demonstrated

by [her] failure to make any significant progress on the case plan, and [her] apparent

disinterest in having any contact with the children." The court noted Mother "regularly failed

to communicate or visit with the children," had "not completed the elements of the case

plan," and had "failed to remedy the problems that caused the children to be placed in the

custody of [the Agency] despite reasonable case planning and diligent efforts by the

[A]gency to assist [her]." The court found that legally secure placement could not be

assured without a grant of permanent custody to the Agency. The court further noted that

although the children were too young to express their wishes to the court directly, their

guardian ad litem had recommended granting permanent custody to the Agency.

       {¶38} Mother acknowledges the court considered the best interest factors set forth

in R.C. 2151.414(D) before awarding permanent custody of the children to the Agency but

contends that the decision is not supported by the weight of the evidence. She challenges

the court's findings about her relationship with the children, noting that "as recently as six

months before the [m]otion for [p]ermanent [c]ustody was filed" she had custody of the

children and she had sought to have her visits with the children reinstated in September

2021. She also argued that she had made "at least some progress on all elements of the

case plan, and more significant progress on others," which she contends weighed against

the court's decision to grant permanent custody.

       {¶39} As an initial matter, we note that "the completion of case plan services alone

does not equate to, or necessitate, a finding that the parents have substantially remedied

                                            - 14 -
                                                                    Clinton CA2022-04-010
                                                                            CA2022-04-011
                                                                            CA2022-04-012

the conditions that caused the removal of the child from the home." In re R.K., 12th Dist.

Warren Nos. CA2021-03-027 and CA2021-03-028, 2021-Ohio-3074, ¶ 24, citing In re S.M.,

12th Dist. Clermont No. CA2015-01-003, 2015-Ohio-2318, ¶ 24.               "[A] parent can

successfully complete the requirements of a case plan, but not substantially remedy the

conditions that caused the children to be removed, as the case plan is 'simply a means to

a goal, but not the goal itself.'" Id., quoting In re E.B., 12th Dist. Warren Nos. CA2009-10-

139 and CA2009-11-146, 2010-Ohio-1122, ¶ 30.

      {¶40} In the present case, the only case plan requirement Mother completed was

attending parenting classes in 2019. Though she has made some progress towards other

case plan goals, Mother has failed to address the substance abuse and housing issues that

led to the children's removal in February 2021. As of the date of the permanent custody

hearing, Mother had not successfully completed a substance abuse or mental health

treatment program. As of November 2021, her attendance at BrightView was around 60

percent. Though Mother claimed that she had gotten more regular in her attendance and

participation, claiming to participate in NA and AA meetings three times a week and

attending an in-person therapy session weekly, Mother had not demonstrated a

commitment to staying sober or drug free. Mother had relapsed on methamphetamine a

number of times and, as of early November 2021, she continued to use Gabapentin, a drug

of abuse. Mother admitted she had last been prescribed Gabapentin "years ago," but had

started self-medicating and using the drug to calm herself. Mother's continued use of

narcotics and her failure to complete a substance abuse treatment program is especially

concerning given that this has been a case plan goal that has existed since mid-2019, when

the Agency first became involved.

      {¶41} Mother also had not demonstrated stable housing or income. Since being

                                           - 15 -
                                                                    Clinton CA2022-04-010
                                                                            CA2022-04-011
                                                                            CA2022-04-012

evicted from her apartment in December 2020, Mother has failed to find a suitable housing.

She stayed in hotels or at I.C.'s and S.G.'s paternal grandmother's ex-girlfriend's home. As

of the date of the permanent custody hearing, Mother was back living with paternal

grandmother's ex-girlfriend.   As May explained, the Agency had concerns about the

appropriateness of this residence given that paternal grandmother's ex-girlfriend had

previously tested positive for methamphetamine and had appeared in numerous police

reports detailing domestic violence incidents between herself and paternal grandmother.

Though Mother testified she had looked into getting housing assistance, there was no

indication as to when or if Mother would be able to obtain a residence suitable for herself

and the children.

      {¶42} As for her employment, Mother indicated she had not been working for nearly

a year. Mother claimed she had obtained a job with Family Dollar and was set to start her

first day of work the day after the permanent custody hearing. Mother did not indicate

whether she would be working fulltime or parttime, the hours she would be working, or how

she would arrange or pay for childcare if she were to obtain custody of the children.

      {¶43} Though Mother challenges the court's finding that she lacked a relationship

with her children, there is evidence in the record supporting the juvenile court's

determination. After losing custody of the children in February 2021, Mother had one

contact with the children – a Zoom visit that occurred on March 17, 2021. After that date,

she failed to appear for scheduled visitations or to contact the Agency to inquire into the

children's well-being or follow up on their medical appointments. Mother's failure to appear

for visitations had a negative effect on the children, especially S.G., who began regressing

in her behavior and started wetting herself. The court suspended Mother's visitations on

August 10, 2021, and Mother did not file a motion seeking to have her visitations reinstated

                                           - 16 -
                                                                      Clinton CA2022-04-010
                                                                              CA2022-04-011
                                                                              CA2022-04-012

until September 2021, after the Agency moved for permanent custody.

       {¶44} Though Mother expressed a desire for "another chance" to parent the

children, her failure to make progress on the case plan, to remedy the conditions that led to

the children's removal, and to visit or maintain contact with the children demonstrate her

lack of motivation and commitment to the children. Mother has not shown that she can

meet the needs of the children or provide them with the stability they need. In contrast, the

record shows that the children have gained the safety and stability they need since being

placed in the Agency's custody. The children are doing well in their foster placement and

I.C.'s and J.G.'s special needs are being met through various testing and therapy

appointments.

       {¶45} As this court has previously recognized, "'[a] child's best interests are served

by the child being placed in a permanent situation that fosters growth, stability, and

security.'" In re D.E., 2018-Ohio-3341 at ¶ 60, quoting In re Keaton, 4th Dist. Ross Nos.

04CA2785 and 04CA2788, 2014-Ohio-6210, ¶ 61. The juvenile court's decision does just

that. Mother abandoned the children, having had no contact with them since March 17,

2021. They have been in the Agency's temporary custody since February 9, 2021, and

despite diligent and reasonable efforts by the Agency, Mother has been unable to remedy

the conditions that caused the children's removal. The children are in need of legally secure

permanent placement, and it is in their best interest for permanent custody to be awarded

to the Agency. Therefore, in light of the foregoing considerations, we find the juvenile court's

decision to grant permanent custody of S.G., I.C., and J.G. to the Agency was supported

by clear and convincing evidence and was not against the manifest weight of the evidence.

Mother's first assignment of error is overruled.

       {¶46} Assignment of Error No. 2:

                                             - 17 -
                                                                   Clinton CA2022-04-010
                                                                           CA2022-04-011
                                                                           CA2022-04-012

       {¶47} THE TRIAL COURT ERRED IN NOT EXTENDING THE TEMPORARY

CUSTODY ORDERS TO GIVE APPELLANT TIME TO COMPLETE THE CASE PLAN

PURSUANT TO O.R.C. 2151.415.

       {¶48} In her second assignment of error, Mother contends the juvenile court rushed

to grant the Agency permanent custody of the children. Rather than granting permanent

custody, Mother contends the court should have granted an extension of the Agency's

temporary custody under R.C. 2151.415 in order to allow her to make further progress on

her case plan for reunification.

       {¶49} We note that Mother did not file a motion seeking an extension of the Agency's

temporary custody prior to the permanent custody hearing. Nonetheless, at the permanent

custody hearing and in her written closing arguments, Mother requested the court extend

the Agency's temporary custody in order to allow her additional time to meet case plan

objectives.   The juvenile court necessarily rejected this request when it granted the

Agency's motion for permanent custody.

       {¶50} Pursuant to R.C. 2151.415(D) and Juv.R. 14, a juvenile court may extend a

temporary custody order for a period of six months if it determines, by clear and convincing

evidence, that the extension (1) is in the best interest of the child, (2) there has been

significant progress on the case plan of the child, and (3) there is reasonable cause to

believe that the child will be reunified with one of the parents or otherwise permanently

placed within the period of extension. See In re T.W., 12th Dist. Warren No. CA2017-06-

079, 2017-Ohio-8268, ¶ 24. "'Notably the [extension] statute provides only that the juvenile

court may extend the temporary custody order, not that it must do so.'" (Emphasis sic.) Id.

at ¶ 25, quoting In re H.G., 12th Dist. Clinton No. CA2014-11-014, 2015-Ohio-1764, ¶ 20.

A juvenile court's decision to grant or deny a request for an extension of temporary custody

                                           - 18 -
                                                                     Clinton CA2022-04-010
                                                                             CA2022-04-011
                                                                             CA2022-04-012

is therefore reviewed under an abuse-of-discretion standard. Id. An abuse of discretion is

more than an error of law or judgment; it implies the attitude of the court was unreasonable,

arbitrary, or unconscionable. Blakemore v. Blakemore, 5 Ohio St.3d 217, 219 (1983).

       {¶51} With respect to I.C. and S.G., an additional extension of temporary custody

was not permitted pursuant to R.C. 2151.353(G) and 2151.415(D)(4).             Both statutes

preclude a juvenile court from ordering that an existing temporary custody order continue

beyond two years after the date on which the complaint was filed or the child was first placed

into shelter care, whichever date is earlier. See In re D.S., 12th Dist. Clinton Nos. CA2021-

10-030 and CA2021-10-031, 2022-Ohio-998, ¶ 73; In re J.M., 12th Dist. Butler Nos.

CA2021-06-072, CA2021-06-073, CA2021-07-083, and CA2021-07-084, 2021-Ohio-3961,

¶ 39. As an abuse, neglect, and dependency complaint was filed in S.G.'s and I.C.'s cases

on April 18, 2019, the court could not order an extension of temporary custody in their cases.

       {¶52} As for J.G., the evidence presented at the permanent custody hearing failed

to demonstrate that Mother made significant progress on the case plan. Mother lacked

stable income and housing, continued to use narcotics and test positive on drug tests, and

failed to complete a substance abuse program. Many of the obstacles that led to the

Agency's initial involvement in April 2019 and its subsequent involvement in February 2021

still existed in January 2022.

       {¶53} "[A] juvenile court is not required to prolong the custody proceedings for a

parent to begin to cooperate in the case planning process." In re May, 6th Dist. Lucas Nos.

L-19-1030 and L-19-1039, 2019-Ohio-3601, ¶ 30.           This is especially true where the

evidence introduced at the permanent custody hearing demonstrated that it was in the

children's best interest for permanent custody to be granted. Accordingly, as Mother had

not made significant progress on the reunification requirements of the case plan and

                                            - 19 -
                                                                  Clinton CA2022-04-010
                                                                          CA2022-04-011
                                                                          CA2022-04-012

because it was in the best interest of the children for permanent custody to be granted to

the Agency, we find that the juvenile court did not err in denying Mother's request for an

extension of temporary custody as it related to I.C., S.G., or J.G.     Mother's second

assignment of error is overruled.

      {¶54} Judgment affirmed.


      M. POWELL, P.J., and BYRNE, J., concur.




                                          - 20 -